Citation Nr: 1607323	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a bilateral leg disability.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of service connection for an acquired psychiatric disorder, as well as hypertension and disabilities of the bilateral legs and knees, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1982 rating decision denied the Veteran's claim of service connection for a nervous condition.  The Veteran was notified of his appellate rights, but did not complete an appeal or submit new and material evidence within one year of the rating decision.

2. Evidence received since the September 1982 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection and raises a reasonable possibility of substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1. The September 1982 rating decision which denied the Veteran's claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A.  § 7105(c) (West 2014).

2. Evidence received since the September 1982 rating decision in connection with Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the Veteran's claim of service connection for a nervous condition by a September 1982 rating decision.  Evidence on file at this time included service treatment records and post-service medical records.  The RO determined that service connection was not warranted because the Veteran's psychiatric disorder did not manifest until approximately March 1977, two years following separation from active service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision; therefore, the September 1982 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 1982 rating decision includes a number of statements from the Veteran in which he discusses alleged in-service psychiatric symptoms, as well as life events he believes caused his current disability.  The Board concludes that the additional evidence is new and material with respect to the issue of service connection for an acquired psychiatric disability, as this evidence was not of record at the time of the previous final denial and, when combined with the Veteran's service treatment records, triggers VA's duty to provide a VA examination and obtain an etiological opinion.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of service connection must be reopened.  However, for the reasons discussed below, additional development is required prior to a decision on the merits of the claim.


ORDER

New and material evidence having been submitted the claim of service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, the Board has reopened the Veteran's claim of service connection for an acquired psychiatric disorder.  In various statements, the Veteran has asserted his current psychiatric disorder began in service.  For example, in his September 2012 notice of disagreement, the Veteran stated that he suffered from "stress and mental anguish" during basic training.  Also, in his May 2014 substantive appeal, the Veteran stated that he received a "very depressing" letter from his fiancé, which caused him to cry night and day.  Service treatment records include an undated Certificate of Psychiatric Evaluation which reveal that, even though the Veteran was not then diagnosed with a mental disorder, his behavior pattern repeated brought him into conflict with society and appeared to great difficulty acquiring significant loyalty to individuals, groups, or social values, or to feel guilt or learn from experience and punishment.  Finally, the Veteran's January 1975 separation examination notes depression and excessive worry due to personal problems.

VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In light of the evidence described above, VA has a duty to provide the Veteran a VA examination to address the etiology of his current psychiatric disorder, and also determine whether a psychosis manifest to a compensable degree within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Finally, the evidence of record suggests there may be a significant number of outstanding VA treatment records.  The Veteran has reported receiving VA treatment from 1975 to the present.  See October 2012 VA Form 21-256.  However, only records dated March 2010 to August 2011, and January to May 2015, have been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities prior to March 2010 and from August 2011 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following the above, schedule the Veteran for a VA examination to address the nature and etiology of his current psychiatric disorder.  The entire claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Identify any clinically diagnosed acquired psychiatric disorder, as applicable.

b. If a form of psychosis (see 38 C.F.R. § 3.384)  is rendered above, is it at least as likely as not (probability of at least 50 percent) that such disorder manifest to a compensable degree within one year of service discharge, dated February 19, 1975?

c. If (b) above is answered in the negative, or for any other currently diagnosed psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that such disorder had its onset or is otherwise etiologically related to the Veteran's active service?  In offering this opinion, the examiner must address the Veteran's lay assertions as well as documented records of in-service symptomatology.

A complete rationale must be provided for all conclusions and opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


